Title: From Thomas Jefferson to Bernard Peyton, 11 June 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
June 11. 22.
Your favor of June 3. is recieved. of the funds of mine now in your hands the balance due to yourself is first to be paid. on the 7th I drew on you in favor of Archib. Robertson for 66.D. and yesterday in favor of Wolfe & Raphael for 400.D.I must request you to remit to messrs Leroy & Bayard for me 125.D. with as little delay as may be.The sum of 1305.D. clear of exchange is to be remitted for Thos Appleton Consul of the US. at Leghorn to Samuel Williams No 13. Finsbury square London. of this 444.D. is to be purchased with my money and 861.D. with the money of the University which mr A. Garrett I expect has furnished you or will furnish you. we must be proportionably charged with the additional sums required by the exchange to nett those sums in London. with the remittance to mr Williams, be pleased to forward my inclosed lre to himI must pray you also to remit  to John Vaughan of Philadelphia such a sum as, according to the exchange, will nett at Marseilles 180.D. of this 137.44 is on my own account & 42.56 for Jefferson to whom you are to charge  that much, and to each of us our respective proportions of the additional sums rendered necessary by the exchange.By the next mail I shall request a remittance to London of about £45. sterl. nett of which I shall more particularly advise you.your’s affectionatelyTh: Jefferson